Name: Commission Implementing Decision (EU) 2019/1326 of 5 August 2019 on the harmonised standards for electromagnetic compatibility drafted in support of Directive 2014/30/EU of the European Parliament and of the Council
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  European organisations;  electronics and electrical engineering
 Date Published: 2019-08-06

 6.8.2019 EN Official Journal of the European Union L 206/27 COMMISSION IMPLEMENTING DECISION (EU) 2019/1326 of 5 August 2019 on the harmonised standards for electromagnetic compatibility drafted in support of Directive 2014/30/EU of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1025/2012 of the European Parliament and of the Council of 25 October 2012 on European standardisation, amending Council Directives 89/686/EEC and 93/15/EEC and Directives 94/9/EC, 94/25/EC, 95/16/EC, 97/23/EC, 98/34/EC, 2004/22/EC, 2007/23/EC, 2009/23/EC and 2009/105/EC of the European Parliament and of the Council and repealing Council Decision 87/95/EEC and Decision No 1673/2006/EC of the European Parliament and of the Council (1), and in particular Article 10(6) thereof, Whereas: (1) In accordance with Article 13 of Directive 2014/30/EU of the European Parliament and of the Council (2), electrical equipment which is in conformity with harmonised standards or parts thereof, the references of which have been published in the Official Journal of the European Union, are to be presumed to be in conformity with the essential requirements covered by those standards or parts thereof set out in Annex I to that Directive. (2) By Commission Implementing Decision C(2016)7641 (3), the Commission made a request to the European Committee for Standardisation (CEN), the European Committee for Electrotechnical Standardisation (Cenelec) and the European Telecommunications Standards Institute (ETSI) for the drafting, revision and completion of harmonised standards for electromagnetic compatibility in support of Directive 2014/30/EU. (3) On the basis of the Implementing Decision C(2016)7641, CEN and Cenelec drafted harmonised standards EN IEC 61058-1:2018 for switches for appliances and EN 55035:2017 for multimedia equipment. On the basis of that Decision CEN and Cenelec revised harmonised standards EN 13309:2010 for machines with internal power supply and EN 50557:2011 for circuit breakers the references of which are published in the Official Journal of the European Union (4), in order to adapt them to technical progress. (4) The Commission, together with CEN and Cenelec, has assessed whether the standards EN IEC 61058-1:2018, EN 55035:2017, EN ISO 13766-1:2018 and EN 63024:2018 comply with the request set out in Implementing Decision C(2016) 7641. (5) The standards EN IEC 61058-1:2018, EN 55035:2017, EN ISO 13766-1:2018 and EN 63024:2018 satisfy the requirements which they aim to cover and which are set out in Directive 2014/30/EU. It is therefore appropriate to publish the references of those standards in the Official Journal of the European Union. (6) Cenelec drafted a corrigendum EN 61000-6-5:2015/AC:2018-01 correcting harmonised standard EN 61000-6-5:2015 the reference of which is published in the Official Journal of the European Union (5). Due to the fact that the corrigendum introduces substantial technical corrections and in order to ensure correct and consistent application of EN 61000-6-5:2015, it is appropriate to publish the reference of the harmonised standard together with the reference of the corrigendum in the Official Journal of the European Union. (7) Standards EN 13309:2010 and EN 50557:2011 have been revised and standard EN 61000-6-5:2015 has been corrected. It is therefore necessary to withdraw the references of those standards from the Official Journal of the European Union. In order to give manufacturers sufficient time to prepare for application of the revised and the corrected standards, it is necessary to defer the withdrawal of the references to those standards. (8) Compliance with a harmonised standard confers a presumption of conformity with the corresponding essential requirements set out in Union harmonisation legislation from the date of publication of the reference of such standard in the Official Journal of the European Union. This Decision should therefore enter into force on the date of its publication, HAS ADOPTED THIS DECISION: Article 1 The references of harmonised standards for electromagnetic compatibility drafted in support of Directive 2014/30/EU listed in Annex I to this Decision, are hereby published in the Official Journal of the European Union. Article 2 The references of harmonised standards for electromagnetic compatibility drafted in support of Directive 2014/30/EU, listed in Annex II to this Decision are hereby withdrawn from the Official Journal of the European Union as from the dates set out in that Annex. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 5 August 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 316, 14.11.2012, p. 12. (2) Directive 2014/30/EU of the European Parliament and of the Council of 26 February 2014 on the harmonisation of the laws of the Member States relating to electromagnetic compatibility (OJ L 96, 29.3.2014, p. 79). (3) Commission Implementing Decision C(2016) 7641 of 30 November 2016 on a standardisation request to the European Committee for Standardisation, to the European Committee for Electrotechnical Standardisation and to the European Telecommunications Standards Institute as regards harmonised standards in support of Directive 2014/30/EU of the European Parliament and of the Council of 26 February 2014 on the harmonisation of the laws of the Member States relating to electromagnetic compatibility. (4) OJ C 246, 13.7.2018, p. 1. (5) OJ C 246, 13.7.2018, p. 1. ANNEX I No Reference of the standard 1. EN ISO 13766-1:2018 Earth-moving and building construction machinery  Electromagnetic compatibility (EMC) of machines with internal electrical power supply  Part 1: General EMC requirements under typical electromagnetic environmental conditions (ISO 13766-1:2018) 2. EN 55035:2017 Electromagnetic compatibility of multimedia equipment  Immunity requirements 3. EN 61000-6-5:2015 Electromagnetic compatibility (EMC)  Part 6-5: Generic standards  Immunity for equipment used in power station and substation environment EN 61000-6-5:2015/AC:2018-01 4. EN IEC 61058-1:2018 Switches for appliances  Part 1: General requirements 5. EN 63024:2018 Requirements for automatic reclosing devices (ARDs) for circuit-breakers, RCBOs and RCCBs for household and similar uses (IEC 63024:2017, modified) ANNEX II No Reference of the standard Date of withdrawal 1. EN 13309:2010 Construction machinery  Electromagnetic compatibility of machines with internal power supply 30 June 2021 2. EN 50557:2011 Requirements for automatic reclosing devices (ARDs) for circuit breakers-RCBOs-RCCBs for household and similar uses 17 January 2021 3. EN 61000-6-5:2015 Electromagnetic compatibility (EMC)  Part 6-5: Generic standards- Immunity for equipment used in power station and substation environment 31 January 2020